DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over BE 901 491 A in view of U. S. Pat. 4,154,800.
	The English abstract associated w/ this BE 901 491 A document speaks of a method and system for utilizing sulfur oxides present in a gas, and also producing an ammonium phosphate fertilizer by-product.  The invention described in at least the English abstract of BE 901 491 A1 includes the features of “pretreating” what appears to be a composition comprising phosphoric acid and P2O5 (wherein this composition has a P2O5 content that ranges from 32 to 64 percent) - which is not seen to be any different from the Applicants’ claimed “phosphate rock slurry” - w/ what appears to be gaseous sulfur oxides.  The resulting mixture is then reacted w/ gaseous ammonia at a temperature in the range of 5 to 150 oC.  The resulting composition is then granulated into what appears to be ammonium phosphate fertilizers.
	 The difference between the Applicants’ claims and this BE 901 491 A document is that the Applicants’ independent claim 1 also calls for a step of separating calcium sulfate from an ammonium 
	At least claim 1 in U. S. Pat. 4,154,800 seems to suggest that calcium sulfate is also generated as a by-product in a process that treats similar phosphate materials w/ gaseous sulfur oxides (please also note claims 14 and 15 in this U. S. Pat. 4,154,800) in a process for generating phosphorus compounds.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have modified the process and system described in this BE 901 491 A by reciting that calcium sulfate is separated from the reaction media, in the manner taught by the Applicants’ limitation that calcium sulfate is separated from the ammonium phosphate solution mentioned in at least the Applicants’ independent claim 1, because at least claims 1, 14 and 15 in U. S. Pat. 4,154,800 already recognizes that such calcium sulfates are generated as a by-product during processes in which similar phosphate ores are contacted sulfur dioxide, and the Applicants’ claimed separation of these calcium sulfates is submitted to be an obvious expedient for improving the purity of the ammonium phosphate fertilizer product.
	The difference between the Applicants’ claims and this BE 901 491 A reference is that the Applicants’ independent claim 1 also calls for using ammonia gas that has been generated via evaporation of waste ammonia water (and such use of waste ammonia waters is not expressly mentioned in this BE 901 491 A reference), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was made because such thrifty utilization of waste materials that are generated and/or readily available on-site and that also contain useful components is submitted to be an obvious and convenient choice/option as compared to the other more expensive choice/option of purchasing fresh useful components (i. e. the gaseous ammonia) from external purchasing agents and/or dealers/suppliers – which would obviously be a more expensive and less desirable alternative.
prima facie obviousness.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
CN 106316510 A; U. S. Pat. 4,247,321; U. S. Pat. 3,936,525; U. S. Pat. 3,886,259 and also U. S. Pat. 3,421,848.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736